Order, Supreme Court, New York County (Lewis Bart Stone, J.), entered June 27, 2006, which denied defendant’s motion for resentencing under the Drug Law Reform Act of 2004, unanimously affirmed.
The court properly recognized the degree of discretion it possessed (compare People v Arana, 32 AD3d 305 [2006]), and providently exercised its discretion when it determined that substantial justice dictated denial of defendant’s application. The scale of defendant’s involvement in drug trafficking outweighed his favorable prison record (see e.g. People v Rizo, 51 AD3d 436 [2008]; People v Arana, 45 AD3d 311 [2007], lv dismissed 9 NY3d 1031 [2008]).
We have considered and rejected defendant’s remaining claims, including those contained in his pro se supplemental brief.
Motion seeking leave to file supplemental reply brief denied. Concur—Gonzalez, P.J., Mazzarelli, Sweeny, Renwick and Richter, JJ.